Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Betsy Nicholson appeals the district court’s order dismissing her complaint in which she sought to enjoin the collection of income taxes, a refund of amounts withheld, and monetary damages. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Nicholson v. United States, No. 1:16-cv-01531-CMH-TCB, 2017 WL 2793800 (E.D. Va. May 30,2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED